Exhibit 10.34

 

 

AMENDMENT No. 11 TO PROMISSORY NOTE

 

This Amendment No. 11 to the Promissory Note, originally dated September 1, 2010
(the “Note”), previously amended February 11, 2011, May 31, 2011, July 29, 2011,
November 7, 2011, March 27, 2012, July 31, 2012, November 1, 2012, January 9,
2013, May 8, 2013, and March 21, 2014 (the “Amendments”), is entered into as of
the 17th day of March, 2015, by and between CMS Acquisition, LLC (“CMS”) and
CleanTech Biofuels, Inc. (“CTB”), collectively the “Parties.”

 

WHEREAS, the Note is secured by the CTB owned U.S. Patent No. 6,306,248 pursuant
to a Security Agreement dated as of September 1, 2010, between CMS and CTB (the
“Security Agreement”);

 

WHEREAS, a payment of $25,000 was made on February 11, 2011 for interest to date
and principal, by CTB on the Note;

 

WHEREAS, as of May 16, 2011, the rate to accrue interest increased to 10.0% per
annum (from 9.0% per annum);

 

WHEREAS, as of November 7, 2011, Warrant (A1) issued with the original Note on
September 1, 2010 was re-dated to November 7, 2011;

 

WHEREAS, as of May 8, 2013, CTB issued an additional warrant (A2) for 150,000
shares of CTB’s common stock, par value $0.001 (“common stock”), with an
exercise price of $0.05 and an expiration date of May 8, 2018, and re-dated the
original warrant (A1) to May 8, 2013; and

 

WHEREAS, as of March 21, 2014, CTB issued an additional warrant (A3) for 150,000
shares of common stock, with an exercise price of $0.05 and an expiration date
of March 21, 2019, and re-dated the original warrant (A1) and an additional
warrant (A2) to March 21, 2014; and

 

WHEREAS, the Parties wish to amend the terms of the Note as set forth below.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.

The Maturity Date, as defined in the Amendments, shall be changed to September
17, 2016 from March 1, 2015.

 

2.

All previously issued warrants, the original warrant (A1) and both additional
warrants (A2 and A3), are re-dated to March 17, 2015.

 

3.

An additional Warrant (A4) will be issued as of March 17, 2015 for 150,000
shares of common stock with an exercise price of $0.10 and an expiration date of
March 17, 2020.

 

4.

CMS assigning the Note to the WL Meyer Legacy Trust (with any additional
assignments requiring consent by CTB).

 

5.

All remaining terms and conditions of the Note, Security Agreement and Warrants
A1, A2, and A3 shall continue in full force and effect.

 

IN WITNESS WHEREOF, CTB and CMS have caused this Amendment No. 11 to the Note to
be executed and delivered by their duly authorized officers as of the day and
year set forth above.

 

 

CLEANTECH BIOFUELS, INC.:

 

 

By:                                                            

Name: Edward P. Hennessey

Title: CEO

 

CMS Acquisition, LLC:

 

By:                                                           

Name:

Title:

 